           CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 1 of 12

                                                                              REEEflVHE
                                                                                    BY [llAII


                           UNITED STATES DISTRICT COURT                        JUt 14       202CI

                                                                      CLEBK, U.S, DISTRIC] CcUI-.iI
                               DISTRICT OF MINNESOTA                            ST. PAUL, MN

                                                                   Case Type: TCPA


Chester C. Graham,                         Court File No.   20-cv-1575 SRN/BRT
         Plaintiff,
V.

National Web Design LLC,
         Defendant.                       Jury Trial Demanded

                                       COMPLAINT



                                 Preliminary Statement

     1. Plaintiff brings   this action to enforce the Telephone Consumer Protection

        Act of 1991 (TCPA), 27 u.s.D. S 227, a private attorney general, strict

        liability act, and the Pallone-Thune Telephone Robocall Abuse Criminal

        Enforcement and Deterrence Act (TRACED), Pub. L. No. 116-105

        (72/30/2019), and regulations issued thereunder by the Federal

        Communications Commission (FCC) at 47 Il 64.L2A0, all federal statutes

        and regulations enacted in response to widespread outrage about the

        proliferation of intrusive nuisance telemarketing robocalls.

 2. consumer complaints about abusive robocalls prompted congress to

        pass the TCPA in 1991. See Mims v. Arrow Fin. servs. LLC, L32            s.ct.
        740,744 (20t2).
                                                                     $ffiA\h$NHD          c6
                                                                      J[J[-   i4   ?fi?tN       1

                                                                 IJ"S" DISTAIOT CIOURT ST FAUL
                   CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 2 of 12




    3. Nevertheless, in 2Ot7,           the   FCC received   7,157,370 consumer
         complaints regarding robocalls, an increase of 2,000,000 from the prior

         year.

    4. B billion robocalls were made in the United States in the final quarter of

         2018        - 32 billion for all of 2018.
    5.   In Minnesota the number of robocalls doubled in 2018                -   the average
         Minnesotan receiving B a month              - for a total of 45 million robocalls in
         2018. See STAR/TRIBUNE, Dec. 20,2018, p. A1.

    6.   In 1991 - 25 years ago - Congress determined legislation was needed
         because telemarketers operating interstate were escaping state

         prohibitions on intrusive nuisance robocalls.

                       Telephone Consumer Protection Act 47               JJ.S.C.   g 227

The TCPA Prohibits Automated relemarketing calls And Textsl

    7. The TCPA makes            it unlawful "to make any call (other than a call made
         for emergency purposes or made with the express consent of the called
         party) using an automatic telephone dialing system or an artificial or
         prerecorded voice . . . to any telephone number assigned to a . .               .


         cef   f   ular telephone service." See 47 U.S.C. g 227(b)(lXAXiii).

    B.   The TCPA provides a private cause of action to persons who receive calls

         in violation of 47 U.S.c. S 227(b)(1)(Axiii). See 47 U.S.C. g 227(bX3).


1 Fcc ENFoRcEMENT ADVISORY DA 16-1299 November 18, zoL6: " . . . the
restrictions on making autodialed calls to cell phones encompass both voice
calls and texts."
      CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 3 of 12




9. According to findings by the FCC, the agency Congress vested with
  authority to issue regulations implementing the TCPA, robocalls are
  prohibited because, as Congress found, automated and prerecorded

  calls are a greater nuisance and invasion of privacy than live solicitation

  calls, and such calls can be costly and inconvenient.

10.   The FCC also recognized that'wireless customers are charged for

  incoming calls whether they pay in advance or after the minutes are

  used." See In re Rules and Regulations Implementing the Tel. Consumer

  Prot. Act of 7997, CG Docket No. 02-278, Report and Order, 18 FCC

  Rcd., L4L4, I4L5 fl165 (2003).

11.   In 2013 the   FCC required   prior express written consent for all

  autodialed or prerecorded telemarketing calls ("robocalls") to wireless

  numbers and residential lines.

L2.   Specifically, the FCC ordered:

 "[A] consumer's written consent to receive telemarketing robocalls must
 be signed and sufficient to show that the consumer (1) received 'clear
 and conspicuous disclosure' of the consequences of providing the
 requested consent, i.e., that the consumer will receive future calls that
 deliver prerecorded messages by or on behalf of a specific seller; and (2)
 having received this information, agrees unambiguously to receive such
 calls at a telephone number the consumer designates. [] In addition, the
 written agreement must be obtained "without requiring, directly or
 indirectly, that the agreement be executed as a condition of purchasing
 any good or service.[]D
 In re the Matter of
                   Rules and Regulations Implementing the Tel.
 consumer Prot. Act of 1991,27 FCC Rcd. 1830, tB44 (zoL2)(footnotes
 omitted).




                                                                              3
      CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 4 of 12




                            Jurisdiction and Venue
13.   This Court has subject matter jurisdiction over claims under the

  TCPA. See Mims. v. Arrow Fin. Senrs.. supra.

L4.   Venue in this Court is proper pursuant to 28 U.S.C. 5 1391(B)(2)

  because a substantial part of the events or omissions giving rise to this

  claim occurred in this district, namely the Defendant contacted the

  Plaintiff in this District and the Plaintiff resides in this District.

                                       Parties
                                      Plaintiff
15.   Chester C. Graham ("Plaintiff") is a senior citizen who at all times

  relevant hereto resided in the city of Northfield, county of Rice, the

  State of Minnesota and had a cell telephone with a number ending in

  9Ot4 which has been on the National Do Not Call Registry of the Federal

  Trade Commission (FTC) since March         IL,2020.
                                    Defendant
16.   National Web Design LLC ("Defendant") is a Wyoming limited liability

  corporation with a principal office at 109 E LTth St Ste. 430, cheyenne

  WY 8200L-4543; Tel. (877) 34s-8922.

t7.   Registered Agents of Wyoming LLC, 400 E 20th St, Cheyenne Wy

  82001 is the Defendant's Wyoming Registered Agent.

18.   The Defendant does not have a Minnesota Registered Agent.




                                                                              4
       CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 5 of 12




 19.   The Defendant's website states it was "founded to help businesses

   broaden their income base and at the same time, provide online

   entrepreneurs the opportunity to create their own websites."

 20.   Despite Plaintiff's being on the FTC National Do Not Call Registry

   beginning in March of 2020, Defendant repeatedly called Plaintiff's

   cellphone.

 2L.   All Defendant's calls were made willfully and intentionally using an

   automatic telephone dialing system ("ATDS") and an artificial and/or

   prerecorded voice   -   except when noted otherwise - sending messages

   similar to:
   Hello, This is a courtesy invitation to work with Amazon and make up to g3OO
   a day' It is called the Amazon Affiliate Program. You control your schedule
   working from home. No experience of any kind is needed. Verify the program
   by visiti ng Amazon d i rectly at www.affiliate-prog ra m,a mazon.com. Aga in,
   that is affiliate dash program dot Amazon dot com. After verifying the website
   call to learn more how you can join: (213) 712-8388. Again, to learn more call
   (213) 712-8388.

FIRST ROBOCALL:

 22.   Monday, March 9,2020, at 3:14 pm Defendant called Plaintiff's cell

   telephone and left a telemarketing message similar to the one detailed

   in Paragraph 20, supra.

 SECOND ROBOCALL:

 23.   Monday, March 9,2020 at 5:11 pm Defendant called Plaintiff's cell

   telephone and left the following text message:
       CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 6 of 12




 Mon. March I 2O2O 5:11 pm From: 67076 r/z.We have received your request for
 additional information regarding the Amazon Associate program



THIRD ROBOCALL:

 24.   Monday, March 9,2020 at 5:11 pm Defendant willfully and

    intentionally using an ATDS called Plaintiff's cell telephone and left the

   following text message:

    2/2 A representative will be calling today from the number 2O6 279-6L1^O.
    Please make every effort to be available when you are called as call volume is
   very high. Thank you in advance.



 25.   Monday, March 9,2020,     at7:40 pm a live person called Plaintiff's   cell

   telephone and offered Plaintiff an opportunity to become a partner with

   Amazon working in his home.

 26.   The Caller ID feature on Plaintiff's cell telephone showed the number:

   (61e) 770-8132.

 27.   Plaintiff declined the offer and terminated the conversation.

FOURTH ROBOCALL:

 28.   Wednesday, April L,2020, at 4:46 pm Defendant called plaintiff's cell

   telephone and left a telemarketing message similar to the one detailed

   in Paragraph 20, supra, instructing the Plaintiff to call (506) 501-5899.

 29.   Plaintiff called that number and was told: "New Brunswick is outside

   your service area."




                                                                                 6
       CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 7 of 12




FIFTH ROBOCALL:

 30.   Tuesday, April 7, 2020, at 3:52 pm Defendant called Plaintiff's cell

   telephone and left a telemarketing message similar to the one detailed

   in Paragraph 20, supra, instructing Plaintiff to call (506) 501-5899.

 31.   Plaintiff called (506) 501-5899 and a recorded voice told Plaintiff,

   "You have insufficient funds remaining to place . . . ." and Plaintiff

   terminated the call.

SIXTH ROBOCALL:

 32.   Thursday, May 7, 202A, at 3:27 PM Defendant called PlaintiffS cell

   telephone and left a telemarketing message similar to the one detailed

   in Paragraph 20, supra, and instructed the Plaintiff to call (213)
   7t2-8388.

 33.   The Plaintiff called (2L3) 712-08388 and left his cell telephone

   number ending in 9014.

 34.   Thursday, l\ay 7 , 2020, at 5: t7 pm Plaintiff received a call on his cell

   telephone from a live person who stated he was calling from "National

   Web Design" and invited Plaintiff to go on a website and view a

   4-minute video on "partnering with Amazon" and offered to build

   Plaintiff a website for the purpose of partnering with Amazon and

   provide "support service" for that purpose for $200.




                                                                                7
       CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 8 of 12




 35.   Plaintiff asked the name of the company and where it was located

    and the person said it was "National Web Design" and they had offices

    in Seattle WA, San Francisco CA and Cheyenne      WY.


 36.   Plaintiff told the caller that National Web Design had been robocalling

    the Plaintiff in violation of the TCPA and the person terminated the call.

SEVENTH ROBOCALL: called        Plaintiff's cell telephone

 37.   Saturday, May 23, 2020, at 5:25 pm, Defendant called Plaintiff's

cell telephone and left a telemarketing message similar to the one detailed

at Paragraph 20, supra, and instructed Plaintiff to call (213) 712-B3BB.

 38.   Plaintiff called (2L3) 712-B3BB and received a recorded message

    inviting him to become an Amazon Partner and offering to build     a

    website and provide suppoft services.

EIGHTH ROBOCALL:

 39.   Friday, l\ay 29, 2020, at 3: 29 pm, Defendant called Plaintiff's cell

    telephone and left a telemarketing message similar to the one detailed

    at Paragraph 20, supra, and instructed Plaintiff to call (213) 7L2-B3BB.

NINTH ROBOCALL:
       CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 9 of 12




 40.   Monday, June L5,2O2O, at     6:t7 pm, Defendant called Plaintiff's cell
   telephone and left a telemarketing message similar to the one detailed

   at Paragraph 20, sLtpra, and instructed Plaintiff to call (213) 712-B3BB.

TENTH ROBOCALL:

 4L.   Tuesday, July B, 2020,   at L2:L2 pm, Defendant called Plaintiff's cell
   telephone and left a telemarketing message similar to the one detailed

   at Paragraph 20, supra, and instructed Plaintiff to call (213) 712-8388.

 42.   Plaintiff called (213) 7t2-8388 and received a message inviting

   Plaintiff to become an Amazon Associate and to build a website for that

   purpose and provide suppoft services.

 43.   Plaintiff has not given Defendant signed prior express written consent

   in writing to place telemarketing robocalls to his cell telephone, i.e.

   using an ATDS and/or an aftificial or prerecorded voice.

 44.   All of the ten (10) robocalls Defendant made to Plaintiff were

   telemarketing calls in the meaning of the TCPA.

 45.   Plaintiff did not and has never had a business or customer

   relationship with the Defendant.

46.    Defendant's ten (10) robocalls violated Plaintiff's privacy, tied up

   Plaintiff's cell telephone rendering it unavailable to legitimate

   communication depleting Plaintiff's cell phone's battery.



                                                                                 9
      CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 10 of 12




      Federal Trade Commission - National Do Not Call Registry

47.   Plaintiff has been on the do not call registry maintained by the FTC

  since March LI,2020.

48.   Nine of the ten robocalls Defendant made to Plaintiff were made

  subsequent to the Plaintiff being on the registry.

   National Do Not call Registry Policy Requests To Defendant

49.   The regulations issued by the FTC under the TCPA require   a

 telemarketer to maintain a written policy regarding the do not call

  registry and supply that policy upon demand. See 47 CFR

  fl64.1200(d)(1).

50.   Violations of those regulations are violations of the TCPA. See 47

 rcPA g 227)b)(3).

  Plaintiff's Do Not call Registry Policy Requests To Defendant

51.   March 70,2020, March 25,2020, May 7,202, May 25,2OZO, June

  L6, 2020 and July B, 2020 Plaintiff Defendant requested its policy

 regarding the do not call registry maintained by the FTC by letters sent

  1st Class U. S. Mail - USPS Certificates of Mailing were obtained for all

 the policy request letters.




                                                                             10
      CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 11 of 12




52.   To date Plaintiff has not received a copy of Defendant's policy

  regarding the do not call registry and none of his letters of request have

  been returned as undeliverable.

                                    Count One

                Violations of E 227(b)(1)(A)(iii) of the TCpA

53.   Plaintiff restates and incorporates by reference the statements in

  Paragraphs 1    - 52, supra, as if set fully forth herein.

54.   Defendant's ten (10) telemarketing robocalls to Defendant's cell

  telephone willfully and intentionally using an ATDS and an artificial

  and/or prerecorded voice violated g 227(1Xl)(Axiii) of the TCpA and

  the Defendant is liable for treble statutory damages imposed by g
  227(b)(3) in the amount of 915,000.

                                  Count Two

                  Violations of 47 CFR tl64.1ZOO(dX1)

55.   Plaintiff restates and incorporates by reference the statements in

  Paragraphs 1    - 54, supra, as if fully set fofth herein.

56.   Defendant did not send Plaintiff a copy of its policy regarding the FTC

 do not call registry despite Plaintiff sending six (6) requests and violated

 47   CFR   fl64.1200(dX1) six (6) times and is liable for treble statutory
 damages imposed by g 227 (bX3) in the amount of g9,000.



                                                                              11
      CASE 0:20-cv-01575-SRN-BRT Doc. 1 Filed 07/14/20 Page 12 of 12




                         Demand For Judgment

57.   Plaintiff Chester C. Graham requests an Order of this Court declaring:

 (A)        Defendant National Web Design LLC knowingly and willfully

 violated S 227(b)(1)(A)(iii) of the TCPA ten (10) times and 47 CFR

 1l64.I2OO(d)(1) sic (6) times and is liable under g 227(b)(3) of the TCPA
 for treble damages in the amount of $24,000.

 (B)        Ordering Defendant National Web Design LLC to pay Plaintiff

 Chester C. Graham $24,000.00.



                   9r ao ao
 Date   ,
            )*%                    Chester C. Graham
                                   Plaintiff and Attorney pro se
                                   905 Forest Avenue #214
                                   Northfield MN 55057 -L699
                                   Telephone: (507) 403-9OI4
                                   chester4T4@gmail.com




                                                                          t2
